DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2010122377 A is a general background reference covering: The image forming apparatus includes: an image-forming means 170 which forms and outputs an image; a storage part 105 in which data on the test sheet including a plurality of patches having predetermined density and data on a sample sheet including patches for setting an allowable density variation range are stored; a sensor 190s which detects density of the patch on the test sheet or the sample sheet; a setting means 103 which sets an allowable density variation range in image formation based on the sample sheet; and a control means 101 which decides the number of image forming sheets (specified number of image forming sheets) by which the test sheet is output in accordance with the set value of the allowable density variation range which has been set, and allows the image-forming means to form an image of the test sheet in timing to achieve the specified number of image forming sheets and controls an image forming condition based on a result of detection obtained by detecting the density of the patch on the test sheet by the sensor. (see abstract).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujinaga (US 2015/0153985 A1).
Regarding claim 1, Fujinaga discloses an image forming apparatus (e.g., FIG. 1 is a diagram illustrating a configuration of an image forming apparatus according to an embodiment, paragraph 8) including a plurality of sheet feeding cassettes (e.g., The image forming apparatus includes an upper sheet cassette 101a, a lower sheet cassette 101b, figure 1, paragraph 30) the image forming apparatus comprising: 
a control unit configured to perform control (e.g., The control unit 108 includes a built-in control section having a controller (including a central processing unit (CPU) or a microprocessing unit (MPU)), a device for outputting user interface information (or a generator configured to generate information such as display information and acoustic information), and various input/output (I/O) interfaces. The control unit 108 is configured to control the overall operation of the image forming apparatus, paragraph 31), 
wherein, in a case where a predetermined condition is satisfied during execution of a print job to print image data, the control unit performs control to execute interruption processing of a correction job to print a correction patch (e.g., In this manner, in a case where cut sheets are output (when the discharge method is cut-sheet discharge), a portion located more rightward in FIG. 19A, or a portion located closer to the leading end of the printed sheet, is processed earlier. That is, of the images 1903 and 1904, the image 1904 is printed earlier. Accordingly, in the case of cut-sheet discharge, a job is interrupted with a high-priority job so that the high-priority job can be printed as early as possible, thereby achieving output of jobs according to the priority, paragraph 59), and 
wherein the control unit performs control to determine, from the plurality of sheet feeding cassettes, a sheet feeding cassette to be used for the correction job based on information on the sheet feeding cassette used for the print job (e.g.,  In the case of roll-sheet discharge, in contrast, as illustrated in FIG. 19D, the image 1906 is obtained earlier as a product. In the manner described above, by changing the position of the job that is interrupted with a high-priority job in accordance with the sheet discharge method, it may be possible to quickly create a product. In this embodiment, accordingly, a high-priority job is printed as early as possible in the case of cut-sheet discharge, whereas a high-priority job is printed as late as possible in the case of roll-sheet discharge. Thus, a print product may be obtained immediately after a high-priority job has been printed, paragraph 60).  

Regarding claim 2, Fujinaga discloses wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on information on the sheet feeding cassette used for a page printed immediately before the interruption processing (e.g., in a case where cut sheets are output (when the discharge method is cut-sheet discharge), a portion located more rightward in FIG. 19A, or a portion located closer to the leading end of the printed sheet, is processed earlier. That is, of the images 1903 and 1904, the image 1904 is printed earlier. Accordingly, in the case of cut-sheet discharge, a job is interrupted with a high-priority job so that the high-priority job can be printed as early as possible, thereby achieving output of jobs according to the priority, paragraph 59).  

Regarding claim 3, Fujinaga discloses further comprising a storing unit configured to store information on the sheet feeding cassette used for printing of a page included in the print job, wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on the information on the sheet feeding cassette stored in the storing unit (e.g., Each of the upper sheet cassette 101a and the lower sheet cassette 101b is a unit for supplying a roll sheet. A user places a roll sheet (hereinafter referred to as a "sheet") in a magazine and then loads the magazine into the main body of the image forming apparatus. A sheet fed from the upper sheet cassette 101a is conveyed in the direction "a" in FIG. 1, and a sheet fed from the lower sheet cassette 101b is conveyed in the direction "b" in FIG. 1. The sheet fed from either of the sheet cassettes 101a and 101b travels in the direction "c" in FIG. 1, and reaches the conveyance unit 102. The conveyance unit 102 conveys the sheet in the direction "d" in FIG. 1 (horizontally) through the plurality of rotation rollers 104 during the printing process. When the sheet cassette from which a sheet is fed is changed from one of the sheet cassettes 101a and 101b to the other, the currently fed sheet is rewound in the corresponding one of the sheet cassettes 101a and 101b, and the new sheet is fed from the other sheet cassette, paragraph 32).  

Regarding claim 4, Fujinaga discloses wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on information on the sheet feeding cassette used for a page printed after a start of - 29 -10210668US01 execution of the print job or execution of the interruption processing until execution of current interruption processing (e.g., The image forming apparatus may further include a reading device for reading an image on a document to function as a copying machine, or may be a multifunction peripheral having other additional functions. In the following description, a roll sheet is used as a recording medium to be subjected to a printing process (or as a medium on which recording is made or as a recording sheet), by way of example. Any continuous sheet other than a roll-shaped medium may be used. In addition, a continuous sheet may be cut automatically by the image forming apparatus, or may be cut manually in accordance with instructions given by a user. The material of the recording medium is not limited to paper, and any material that can be subjected to a printing process may be use, paragraph 29).  

Regarding claim 5, Fujinaga discloses further comprising a setting unit configured to set any of a first mode and second mode, 
wherein the first mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for a page printed immediately before the interruption processing (e.g., The image forming apparatus may further include a reading device for reading an image on a document to function as a copying machine, or may be a multifunction peripheral having other additional functions. In the following description, a roll sheet is used as a recording medium to be subjected to a printing process (or as a medium on which recording is made or as a recording sheet), by way of example. Any continuous sheet other than a roll-shaped medium may be used. In addition, a continuous sheet may be cut automatically by the image forming apparatus, or may be cut manually in accordance with instructions given by a user. The material of the recording medium is not limited to paper, and any material that can be subjected to a printing process may be use, paragraph 29), and 
wherein the second mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processing (e.g., A rearrangement process according to this embodiment will be described with reference to FIGS. 19A to 19D. FIGS. 19A to 19D are diagrams illustrating a downstream operation for a printed sheet. FIG. 19A depicts the cut-sheet discharge of a job printed on a continuous sheet. In the case of cut-sheet discharge, a printing unit 1901 performs printing on a continuous sheet to produce a printed continuous sheet 1902, and the printed continuous sheet 1902 is cut before being discharged. Thus, cut sheets 1903 and 1904 are output. In this manner, in a case where cut sheets are output (when the discharge method is cut-sheet discharge), a portion located more rightward in FIG. 19A, or a portion located closer to the leading end of the printed sheet, is processed earlier. That is, of the images 1903 and 1904, the image 1904 is printed earlier. Accordingly, in the case of cut-sheet discharge, a job is interrupted with a high-priority job so that the high-priority job can be printed as early as possible, thereby achieving output of jobs according to the priority, paragraph 59).  

Regarding claim 6, Fujinaga discloses wherein the predetermined condition indicates that a number of discharged pages reaches a set value (e.g., The sorting unit 114 contains a discharge tray unit 117 having a plurality of trays (in this embodiment, 18 trays), and a sheet winding unit 116. The sorting unit 114 is configured to identify the tray to which each cut sheet is to be discharged in accordance with the length of the unit of printing and the like. Each tray has a tray number. The sorting unit 114 discharges a cut sheet traveling in the sorting unit 114 in the direction "i" in FIG. 1 within the image forming apparatus to a tray having a tray number that is set for the image printed on the cut sheet, while checking, using a sensor disposed above each tray, whether the associated tray is empty or filled with sheets. Each cut sheet is discharged to a designated tray. In this case, a print job issuer (a host device) may designate a particular tray as the destination tray, or the image forming apparatus may designate any empty tray as the destination tray. Each tray is capable of receiving a predetermined number of sheets to be discharged, paragraph 37).  

Regarding claim 7, Fujinaga discloses wherein, after determining the sheet feeding cassette to be used for the correction job, the control unit performs control to print the correction patch on a sheet fed from the determined sheet feeding cassette (e.g., The sorting unit 114 discharges a cut sheet traveling in the sorting unit 114 in the direction "i" in FIG. 1 within the image forming apparatus to a tray having a tray number that is set for the image printed on the cut sheet, while checking, using a sensor disposed above each tray, whether the associated tray is empty or filled with sheets. Each cut sheet is discharged to a designated tray. In this case, a print job issuer (a host device) may designate a particular tray as the destination tray, or the image forming apparatus may designate any empty tray as the destination tray. Each tray is capable of receiving a predetermined number of sheets to be discharged. If a print job requires a number of sheets greater than the predetermined number of sheets, the sheets are discharged to a plurality of trays, paragraph 37).  

Regarding claim 8, Fujinaga discloses further comprising a color measurement unit configured to measure a color of an image printed on the sheet, wherein the control unit performs control to perform correction processing on the image data based on color measurement data on the correction patch obtained by the color measurement unit (e.g., The scanner unit 107 optically reads a printed image or particular pattern on the sheet to check any defect of the printed image or failure in the state of the image forming apparatus including ink ejection defect. In this embodiment, an image check may include checking an ink ejection defect by reading a pattern for checking head conditions, and checking successful printing through comparison with the original image. Any desired one of a variety of check methods may be selected, paragraph 34).  

Regarding claim 9, Fujinaga discloses wherein the control unit performs control to reflect a result of the correction processing on the print job, and wherein the correction processing on the print job is resumed after the control unit performs control to execute the interruption processing of the correction job to print the correction patch (e.g., In the case of cut-sheet discharge, a printing unit 1901 performs printing on a continuous sheet to produce a printed continuous sheet 1902, and the printed continuous sheet 1902 is cut before being discharged. Thus, cut sheets 1903 and 1904 are output. In this manner, in a case where cut sheets are output (when the discharge method is cut-sheet discharge), a portion located more rightward in FIG. 19A, or a portion located closer to the leading end of the printed sheet, is processed earlier. That is, of the images 1903 and 1904, the image 1904 is printed earlier. Accordingly, in the case of cut-sheet discharge, a job is interrupted with a high-priority job so that the high-priority job can be printed as early as possible, thereby achieving output of jobs according to the priority, paragraph 59).  

Regarding claim 10, Fujinaga discloses further comprising a holding unit configured to hold a reference value for each sheet information, wherein the control unit performs control to generate a correction value used for the correction processing based on the color measurement data on the correction patch and the reference value for the sheet information on a sheet on which the correction patch is printed (e.g., The engine control unit 209 performs control to print an image based on print data on a sheet in accordance with a control command received from the CPU 202 or the like. In the printing process, the engine control unit 209 controls the head control unit 211, the motor control unit 210, the scanner control unit 208, and the sorter control unit 212 to execute a series of printing process steps. That is, the engine control unit 209 performs control to apply ink to a sheet using the print heads 106, convey the sheet, determine whether an image has been successfully printed on the sheet by using an image sensor, and sort the sheet using a tray in the sorting unit 114, paragraph 48).  

Regarding claim 11, Fujinaga discloses wherein the holding unit holds a correspondence relationship between the sheet feeding cassette and the sheet information, and wherein, based on the correspondence relationship, the control unit performs control to specify the reference value used for generation of the correction value from information on the sheet feeding cassette to be used for the correction job (e.g., Each of the upper sheet cassette 101a and the lower sheet cassette 101b is a unit for supplying a roll sheet. A user places a roll sheet (hereinafter referred to as a "sheet") in a magazine and then loads the magazine into the main body of the image forming apparatus. A sheet fed from the upper sheet cassette 101a is conveyed in the direction "a" in FIG. 1, and a sheet fed from the lower sheet cassette 101b is conveyed in the direction "b" in FIG. 1. The sheet fed from either of the sheet cassettes 101a and 101b travels in the direction "c" in FIG. 1, and reaches the conveyance unit 102. The conveyance unit 102 conveys the sheet in the direction "d" in FIG. 1 (horizontally) through the plurality of rotation rollers 104 during the printing process. When the sheet cassette from which a sheet is fed is changed from one of the sheet cassettes 101a and 101b to the other, the currently fed sheet is rewound in the corresponding one of the sheet cassettes 101a and 101b, and the new sheet is fed from the other sheet cassette, paragraph 32).  

Regarding claim 12, Fujinaga discloses further comprising a holding unit configured to hold a correction value for each sheet information, wherein the control unit performs control to perform the correction processing by using the correction value for the sheet information on the sheet on which the correction patch is printed (e.g., The engine control unit 209 performs control to print an image based on print data on a sheet in accordance with a control command received from the CPU 202 or the like. In the printing process, the engine control unit 209 controls the head control unit 211, the motor control unit 210, the scanner control unit 208, and the sorter control unit 212 to execute a series of printing process steps. That is, the engine control unit 209 performs control to apply ink to a sheet using the print heads 106, convey the sheet, determine whether an image has been successfully printed on the sheet by using an image sensor, and sort the sheet using a tray in the sorting unit 114, paragraph 48).  

Regarding claim 13, Fujinaga discloses wherein the holding unit holds a correspondence relationship between the sheet feeding cassette and the sheet information, and wherein, based on the correspondence relationship, the control unit performs control to specify the reference value used for generation of the correction value from information on the sheet feeding cassette to be used for the correction job (e.g., Each of the upper sheet cassette 101a and the lower sheet cassette 101b is a unit for supplying a roll sheet. A user places a roll sheet (hereinafter referred to as a "sheet") in a magazine and then loads the magazine into the main body of the image forming apparatus. A sheet fed from the upper sheet cassette 101a is conveyed in the direction "a" in FIG. 1, and a sheet fed from the lower sheet cassette 101b is conveyed in the direction "b" in FIG. 1. The sheet fed from either of the sheet cassettes 101a and 101b travels in the direction "c" in FIG. 1, and reaches the conveyance unit 102. The conveyance unit 102 conveys the sheet in the direction "d" in FIG. 1 (horizontally) through the plurality of rotation rollers 104 during the printing process. When the sheet cassette from which a sheet is fed is changed from one of the sheet cassettes 101a and 101b to the other, the currently fed sheet is rewound in the corresponding one of the sheet cassettes 101a and 101b, and the new sheet is fed from the other sheet cassette, paragraph 32).
	Regarding claim 14, claim 14 is a method claim for an image forming apparatus with limitations similar of limitations of claim 1. Therefore claim 14 is rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672